In a negligence action to recover damages for personal injuries, etc., the defendant Gennady Gershkovich appeals from an order of the Supreme Court, Kings County (Held, J.), dated November 20, 1995, which denied his motion for renewal and reargument of his prior motion for reargument.
Ordered that the appeal is dismissed, without costs or disbursements, as no appeal lies from an order denying renewal and reargument of a motion for reargument. Bracken, J. P., Copertino, Joy, Florio and McGinity, JJ., concur.